UNITED STATES DESTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA : 16cr838-2 (DLC)
-V¥R- : ORDER

LAZARO MANUEL MARTINEA-ALONZO,

Defendant.

DENISE COTE, District Judge:

A sentencing on a specification of violation of supervised
release is scheduled to occur on June 18, 2021 at 11:00 AM. Due
to the COVID-19 pandemic, the defendant may have the option of
appearing in court or through a videoconference. Accordingly,
it is hereby

ORDERED that defense counsel shall respond to the following
question by 5:00 PM on June 10, 2021:

Does the defendant consent to have the proceeding
occur as a videoconference?

If the defendant consents to have the proceeding occur as a
videoconference, please complete and file on ECF the written
consent form attached to this Order if it is feasible to do so.

Dated: New York, New York
May 27, 2021

Least el
DENISE COTE
United States District Judge
i

 
